                 Case 2:21-cv-00035 Document 4 Filed 02/02/21 Page 1 of 1 PageID #: 28
AO 121 (Rev. 06/16)
TO:

                   Register of Copyrights                                                               REPORT ON THE
                    U.S. Copyright Office                                                       FILING OR DETERMINATION OF AN
                 101 Independence Ave. S.E.                                                            ACTION OR APPEAL
                 Washington, D.C. 20559-6000                                                        REGARDING A COPYRIGHT



     In compliance with the provisions of 17 U.S.C. 508, you are hereby advised that a court action or appeal has been filed
on the following copyright(s):
                                                                         COURT NAME AND LOCATION
        G
        ✔ ACTION               G APPEAL                                   United States District Court for the Eastern District of Texas
DOCKET NO.                          DATE FILED                            Marshall Division
      2:21-cv-00035                            2/2/2021
PLAINTIFF                                                                             DEFENDANT
Clayton Haugen                                                                        Activision Publishing, Inc., Activision Blizzard, Inc., Infinity
                                                                                      Ward, Inc. and Major League Gaming Corp.



       COPYRIGHT
                                                                TITLE OF WORK                                                AUTHOR OR WORK
    REGISTRATION NO.

1 TX 1-822-178                       November Renaissance                                                           Clayton Haugen

2 TX 1-862-500                       November Renaissance Treatment                                                 Clayton Haugen

3 VA 2-229-431                       Cade Janus Photos 2017                                                         Clayton Haugen

4 VA 2-229-937                       Cade Janus 9, DSC_9122.jpg                                                     Clayton Haugen

5 VA2-232-780                        Cade Janus Photos 2019                                                         Clayton Haugen


      In the above-entitled case, the following copyright(s) have been included:
DATE INCLUDED                       INCLUDED BY
                                             G Amendment                 G Answer               G Cross Bill             G Other Pleading
       COPYRIGHT
                                                                TITLE OF WORK                                                AUTHOR OF WORK
    REGISTRATION NO.

1

2

3                                                                         .


    In the above-entitled case, a final decision was rendered on the date entered below. A copy of the order or judgment
together with the written opinion, if any, of the court is attached.
COPY ATTACHED                                                    WRITTEN OPINION ATTACHED                                       DATE RENDERED

            G Order            G Judgment                                     G Yes         G No

CLERK                                                            (BY) DEPUTY CLERK                                              DATE



                      1) Upon initiation of action,               2) Upon filing of document adding copyright(s),       3) Upon termination of action,
                         mail copy to Register of Copyrights         mail copy to Register of Copyrights                    mail copy to Register of Copyrights
DISTRIBUTION:
                      4) In the event of an appeal, forward copy to Appellate Court                5) Case File Copy



         Print                          Save As...                                                                                               Reset
